DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 16/533784 on 07 August 2019 . It is noted, however, that applicant has not filed a certified copy of the PCT/SG2018/050469 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear what would involve “prompting” to remove the removable seal from the bottom opening of the receptacle.  This could be another person standing nearby to remind the user to remove said seal, it could be a label placed on the container the receptacle was shipped in, there could be printing directly on the receptacle, or a tape-recorded message to be played for example.  Applicant’s specification provides no further guidance as to what would qualify as a “prompting”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 in view of Verkler US 4,693,611 as further evidenced by Liddell US 995,975 as further evidenced by Yohe US 2,511,314 as further evidenced by Matsumoto et al. JP S62-296844 as further evidenced by Sato JP S63-3760.
Regarding claim 10, Iotti discloses a method of blending and dispensing a food product stored in a capsule (1) which method comprises actuating through a drive shaft 
Claim 10 differs from Iotti in the blending component comprising an auger-like blade where the auger-like blade helically spans from the top end to a tip portion around the central axis.
Verkler discloses method of blending and dispensing a food product from a receptacle having a top opening and a bottom opening forming a receiving chamber which receiving chamber is capable of storing a food product therein.  A lid (flange 76) covers the top opening (col. 6, ln 16 – 26 and fig. 5).  A blending component (auger 118) is disposed in the receiving chamber and embeddable with the food product which blending component comprises an auger-like blade.  The auger-like blade has a first surface and a second surface joined by an edge which extends laterally from a central axis of the blending component to the wall of the receptacle which is to say said blending component would closely conform to the profile of the receptacle to sit flush against the wall of said receptacle (fig. 13).  Further, the auger-like blade helically spans from the top end to a tip portion around the central axis (col. 8, ln 17 – col. 9, ln 15 and fig. 9 – 13).  Verkler further discloses the auger-like blade would be split into a plurality of steps (series of planes) where the first surface and the second surface comprise a concave portion between each of the steps and blending involves rotating the blending 
Verkler is providing the blending component with an auger-like blade in order to allow for an improved churning action to develop in the frozen product during mixing to create a more thoroughly mixed more consistent product (col. 9, ln 3 – 8) which is applicant’s reason for doing so as well.  As Iotti is also producing a food product, to therefore modify Iotti and use an auger-like blade helically spans from the top end to a tip portion around the central axis as taught by Verkler to improve the churning action would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  Liddell (fig. 1, reference sign 51) and Yohe (fig. 2, reference sign 22) provide further evidence that it was it was well established in the art to employ auger like blades for blending and dispensing frozen food products and Matsumoto (fig. 2, reference sign 5) and Sato (fig. 8, reference sign 23) further evidence that it was conventional and well established in the art to specifically employ auger-like blades that helically span from the top end to a tip portion around the central axis of a capsule for blending and dispensing frozen food products.
Regarding claim 11, Iotti in view of Verkler as further evidenced by Liddell, Yohe, Matsumoto, and Sato discloses the concave portion (‘611, series of planes) of at least one of the first surface and second surface scoops the food product in the direction the blending component is being rotated (‘611 col. 8, ln 45 – 62, and fig. 11).
 Regarding claim 12 and the involvement of prompting, the manufacturing of a food package, in this case a capsule, commonly involves providing a label or indicia on said capsule or the package that said capsule was contained in with a message that provides instructions, such as a prompting to remove a peelable seal from said capsule and this does not provide a structural feature to the invention. Additionally, any message regardless of how it is placed on the container would not provide a patentable distinction to the capsule/receptacle or the method of using said receptacle. Prompting, i.e. the placement of printed matter on the capsule, if indeed that is what is being claimed, is not integral to the function of the thereof, for example, as opposed perhaps to a situation where the printed matter serves as an indicator for measurement, thus affecting the use and function of the article as a whole. Therefore, a simple message which could further aid in reminding, i.e. prompting, would not alter or change the tangible, material functions of the article, namely those involving the capsule and the receptacle. Additionally, such a message stating that the receptacle has a seal to remove would not patentably differ from the same article with any number of differing messages. Therefore, such a label, if indeed that is what the “prompting” would be is not a patentable feature over the prior art.  Further, common sense would prompt the user of the capsule to remove any peelable seal from the bottom of the capsule as it would be obvious that no food product could be dispensed if the capsule were to remain .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 in view of Verkler US 4,693,611 as further evidenced by Liddell US 995,975 as further evidenced by Yohe US 2,511,314 as further evidenced by Matsumoto et al. JP S62-296844 as further evidenced by Sato JP S63-3760 in view of Bartoli et al. US 2015/0329282.
Claim 13 differs from Iotti in view of Verkler as further evidenced by Liddell, Yohe, Matsumoto, and Sato in dispensing the food product additionally involves mechanically removing the removable seal from the bottom opening of the receptacle via the electronic control system.
Bartoli discloses a method of blending and dispensing a food product (P) (paragraph [0039]) stored in a capsule (1) which capsule has a blending component (mixing element 20) (paragraph [0047]) disposed within a receiving chamber of a receptacle of the capsule (fig. 1).  The receptacle has a top opening and a bottom opening which bottom opening is hermetically sealed by a removable seal (39) (fig. 19).  Bartoli further discloses that to dispense the food product the removable seal would be mechanically removed (in an automatic manner) from the bottom opening of the receptacle (by the pressure of . . . which is pushed by the introduction of the fluid in to the capsule).  Since it is an automatic beverage machine that is dispensing a fluid it is also seen that the mechanical removing of the seal is by an electronic control system.  Bartoli is mechanically removing the removable seal from the bottom opening of the .
Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iotti US 2016/0214787 in view of Verkler US 4,693,611 as further evidenced by Liddell US 995,975 as further evidenced by Yohe US 2,511,314 as further evidenced by Matsumoto et al. JP S62-296844 as further evidenced by Sato JP S63-3760 in view of Hoare et al US 2013/0340456.
Claims 14 – 17 differ from Iotti in view of Verkler as further evidenced by Liddell, Yohe, Matsumoto, and Sato in that ending the blending of the food product additionally involves detecting whether a threshold value has been met by the electronic control system.
Regarding claims 14 – 17, Hoare discloses that the electronic control system monitors the blending of the food product and employs technology to detect whether a threshold value such as RPM (motor speed) (paragraph [0130]), torque (to control the torque applied to the paddle) (paragraph [0068]) and/or, current drawn (input current . . . can serve to regulate) (paragraph [0135]) has been met to cause the step the blending of the food product to end (the machine will switch off automatically) (paragraph [0129], 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of percentages.  It is a settled principle of law that a mere carrying forward of an original patented concept involving only change of degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        12 March 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792